182 U.S. 555 (1901)
HOOD
v.
WALLACE.
No. 179.
Supreme Court of United States.
Argued March 11, 1901.
Decided May 27, 1901.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
The counsel were the same as in Lantry v. Wallace, and the two cases were argued together.
MR. JUSTICE HARLAN delivered the opinion of the court.
The pleadings in this case are the same as in Lantry v. Wallace, just decided. The demurrer to the answer and cross-petition of Hood was sustained in an elaborate opinion by Judge Phillips, holding the Circuit Court. 89 Fed. Rep. 11. The *556 judgment in that court was affirmed in the Circuit Court of Appeals. Lantry v. Wallace, 97 Fed. Rep. 865.
For the reasons stated in the opinion just rendered in Lantry's case, the judgment in this case is
Affirmed.